            Case 2:21-cv-00898-AB Document 5 Filed 04/22/21 Page 1 of 6




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                      EASTERN DISTRICT OF PENNSYLVANIA

RICHARD MUELLER,                               :
     Plaintiff,                                :
                                               :              CIVIL ACTION
       v.                                      :              NO. 21-898
                                               :
SUNBEAN PRODUCTS INC. d/b/a                    :
PRESTIGE HOME COMFORT/ELITE                    :
GROUP, INC.,                                   :
     Defendant.                                :




April 22, 2021                                                                   Anita B. Brody, J.

                                        MEMORANDUM

I. INTRODUCTION

       On April 13, 2019, a malfunctioning water cooler caused a fire to erupt at Plaintiff

Richard Mueller’s property that resulted in extensive damage to the property. The

malfunctioning water cooler was designed, manufactured, assembled, tested, inspected,

marketed, and distributed into the stream of commerce by Defendant Sunbeam Products, Inc.

d/b/a Prestige Home Comfort/Elite Group, Inc. (“Sunbeam”). Due to the fire, Mueller brings

state law claims against Sunbeam for strict liability, negligence, breach of implied warranties,

and breach of express warranties. I exercise diversity jurisdiction over the action pursuant to 28

U.S.C. § 1332. Sunbeam moves to dismiss Mueller’s breach of express warranties claim. I will

grant Mueller’s partial motion to dismiss Mueller’s breach of express warranties claim.

II. STANDARD OF REVIEW

       In deciding a motion to dismiss under Rule 12(b)(6), a court must “accept all factual

allegations as true, construe the complaint in the light most favorable to the plaintiff, and



                                                   1
           Case 2:21-cv-00898-AB Document 5 Filed 04/22/21 Page 2 of 6




determine whether, under any reasonable reading of the complaint, the plaintiff may be entitled

to relief.” Phillips v. Cty. of Allegheny, 515 F.3d 224, 233 (3d Cir. 2008) (quoting Pinker v.

Roche Holdings Ltd., 292 F.3d 361, 374 n.7 (3d Cir. 2002)).

       “To survive a motion to dismiss, a complaint need not be detailed.” Martinez v. UPMC

Susquehanna, 986 F.3d 261, 265 (3d Cir. 2021). But a complaint must allege facts sufficient to

“raise a right to relief above the speculative level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

555 (2007). “Threadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). In order to

determine the sufficiency of a complaint under Twombly and Iqbal, a court must engage in the

following analysis:

       First, the court must take note of the elements a plaintiff must plead to state a claim.
       Second, the court should identify allegations that, because they are no more than
       conclusions, are not entitled to the assumption of truth. Finally, where there are
       well-pleaded factual allegations, a court should assume their veracity and then
       determine whether they plausibly give rise to an entitlement for relief.

Connelly v. Steel Valley Sch. Dist., 706 F.3d 209, 212 (3d Cir. 2013) (quoting Burtch v. Milberg

Factors, Inc., 662 F.3d 212, 221 (3d Cir. 2011)). “Plausible does not mean possible. The facts

must be more than ‘merely consistent with a defendant’s liability.’ But plausible does not mean

probable either. The court need only be able to draw a ‘reasonable inference’ that the defendant

has broken the law.” Martinez, 986 F.3d at 265 (quoting Iqbal, 556 U.S. at 678).

       “As a general matter, a district court ruling on a motion to dismiss may not consider

matters extraneous to the pleadings. However, an exception to the general rule is that a

‘document integral to or explicitly relied upon in the complaint’ may be considered . . . .” In re

Burlington Coat Factory Sec. Litig., 114 F.3d 1410, 1426 (3d Cir. 1997) (citation omitted)

(quoting Shaw v. Digital Equip. Corp., 82 F.3d 1194, 1220 (1st Cir. 1996)). Thus, a court may



                                                  2
            Case 2:21-cv-00898-AB Document 5 Filed 04/22/21 Page 3 of 6




consider “the complaint, exhibits attached to the complaint, matters of public record, as well as

undisputedly authentic documents if the complainant’s claims are based upon these documents.”

Mayer v. Belichick, 605 F.3d 223, 230 (3d Cir. 2010).

III. DISCUSSION

        Sunbeam moves to dismiss Mueller’s breach of express warranties claim on the grounds

that Mueller has failed to sufficiently plead the claim. Under Pennsylvania law, 1 express

warranties are created by the seller as follows:

        (1) Any affirmation of fact or promise made by the seller to the buyer which relates
        to the goods and becomes part of the basis of the bargain creates an express
        warranty that the goods shall conform to the affirmation or promise.

        (2) Any description of the goods which is made part of the basis of the bargain
        creates an express warranty that the goods shall conform to the description.

        (3) Any sample or model which is made part of the basis of the bargain creates an
        express warranty that the whole of the goods shall conform to the sample or model.

13 Pa. Cons. Stat. Ann. § 2313(a). “[T]his section is limited in its scope and direct purpose to

warranties made by the seller to the buyer as part of a contract for sale . . . .” 2 13 Pa. Cons. Stat.

Ann. § 2313 cmt. 2. “[E]xpress warranties are bargained, ‘dickered,’ individualized promises

that the goods will perform up to the specific standards set forth in that warranty.” Goodman v.

PPG Indus., Inc., 849 A.2d 1239, 1245 (Pa. Super. Ct. 2004) (quoting 13 Pa. Cons. Stat. Ann. §


1
  A federal court siting in diversity must apply the substantive law of the state in which it sits, Erie R.R.
Co. v. Tompkins, 304 U.S. 64, 78 (1938), including its choice of law rules, Klaxon Co. v. Stentor Elec.
Mfg. Co., 313 U.S. 487, 496 (1941). Here, a choice of law analysis is not necessary because both parties
appear to agree that Pennsylvania law applies. Zicherman v. Korean Air Lines Co., Ltd., 516 U.S. 217,
228-29 (1996) (stating that a choice of law analysis was not required because the parties agreed upon the
law to be applied); Motorola Credit Corp. v. Uzan, 388 F.3d 39, 61 (2d Cir. 2004) (“Here, the parties’
briefs assume that New York law controls this issue, and such ‘implied consent ... is sufficient to establish
choice of law.’” (quoting Krumme v. WestPoint Stevens, Inc., 238 F.3d 133, 138 (2d Cir.2000))). Thus,
Pennsylvania law applies.
2
  However, it is “not designed in any way to disturb those lines of case law growth which have recognized
that warranties need not be confined either to sales contracts or to the direct parties to such a contract. 13
Pa. Cons. Stat. Ann. § 2313 cmt. 2.

                                                      3
            Case 2:21-cv-00898-AB Document 5 Filed 04/22/21 Page 4 of 6




2313, Official Cmt., ¶ 1). “[T]o create an express warranty, the seller must expressly

communicate the terms of the warranty to the buyer in such a manner that the buyer understands

those terms and accepts them.” Goodman, 849 A.2d at 1243 (citing 13 Pa. Cons. Stat. Ann. §

2313, Official Cmt., ¶ 4 (“the whole purpose of the law of warranty is to determine what it is that

that the seller has in essence agreed to sell[.]”)).

        “Thus, to state a cognizable claim for breach of express warranty, a plaintiff must allege

both that defendant made ‘an actual affirmation of fact or a promise,’ and that the affirmation of

fact or promise ‘formed the basis of the bargain’ between the defendant and the plaintiff.”

Dunstan v. Bayer Essure, Inc., No. CV 16-1458, 2017 WL 4392046, at *4 (E.D. Pa. Oct. 3,

2017) (quoting Jeter v. Brown & Williamson Tobacco Corp., 113 Fed. App’x 465, 468 (3d Cir.

2004)). “Where an express warranty claim is based on advertisements, a plaintiff must allege

that she saw or heard, and also believed, the allegedly false advertisements in order to satisfy her

obligation to allege that advertisements formed the basis of the bargain.” Id.; accord Starks v.

Coloplast Corp., No. CIV.A. 13-3872, 2014 WL 617130, at *6 (E.D. Pa. Feb. 18, 2014).

“Absent a demonstration that a promise or affirmative statement was made, how or by whom the

promise was made, or what was in fact promised, a claim for breach of express warranty is not

sufficiently plead.” Starks, 2014 WL 617130, at *6; accord Conley v. St. Jude Med., LLC, 482

F. Supp. 3d 268, 278 (M.D. Pa. 2020).

        Mueller’s Complaint includes only a few sparse allegations related to his express breach

of warranties claim. Mueller alleges that “[i]n conjunction with the design, manufacture and sale

of the subject water cooler, Sunbeam expressly . . . warranted that the product would be free

from defects and safe to use for its intended purpose.” Compl. ¶ 39. “Sunbeam breached these

warranties because the subject water cooler was not free of defects, was not of merchantable



                                                       4
            Case 2:21-cv-00898-AB Document 5 Filed 04/22/21 Page 5 of 6




quality, and was not fit for the purposes for which it was intended.” Compl. ¶ 40. Mueller also

alleges that he “relied upon the warranties set forth by Sunbeam to [his] detriment.” Compl. ¶

39. Lastly, he alleges that his “damages occurred as a direct result of Sunbeam’s . . . breach of

its expressed warranties.” Compl. ¶ 42.

        In a conclusory fashion, Mueller recites the legal elements of a claim for breach of

express warranties, but he does not provide the factual support to plausibly give rise to an

entitlement to relief. While Mueller alleges that Sunbeam made express warranties “[i]n

conjunction” with its design, manufacture, and sale of the water cooler, Compl. ¶ 39, Mueller

does not state when, how, or to whom these affirmations or promises were made. Moreover,

Mueller merely alleges that he “relied upon the warranties,” Compl. ¶ 39, but he does not

indicate whether he relied on the warranties when making his decision to purchase the water

cooler. In fact, Mueller never alleges that he purchased the water cooler. Rather, Mueller only

alleges that, prior to the fire on April 13, 2019, he “operated the subject water cooler.” Compl. ¶

9.

        Section 2313 “is limited in its scope and direct purpose to warranties made by the seller

to the buyer as part of a contract for sale . . . .” 13 Pa. Cons. Stat. Ann. § 2313 cmt. 2. “[T]o

create an express warranty, the seller must expressly communicate the terms of the warranty to

the buyer in such a manner that the buyer understands those terms and accepts them.” Goodman,

849 A.2d at 1243. Because Mueller has not alleged that he is the buyer of the water cooler, he

has not provided factual allegations necessary to raise a reasonable inference that Sunbeam’s

affirmations of fact or promise ‘formed the basis of the bargain’ to purchase the water cooler. 3


3
 Pennsylvania law allows for the enforcement of an express warranty by a third party, who is not the
buyer, under certain circumstances. See Goodman, 849 A.2d at 1246; 13 Pa. Cons. Stat. Ann. § 2318.
Mueller, however, has not alleged any facts or made any arguments in his brief to indicate that he is
pursuing this claim as a third party.

                                                    5
           Case 2:21-cv-00898-AB Document 5 Filed 04/22/21 Page 6 of 6




Mueller has not plausibly stated a claim for breach of express warranties. I will grant Sunbeam’s

motion to dismiss Mueller’s breach of express warranties claim without prejudice to Mueller to

file an amended complaint.




                                            _S/Anita B. Brody___________
                                            ANITA B. BRODY, J.


Copies ecf __________ to:                    Copies mailed __________ to:




Copies VIA ECF on




                                                6
